Maletz, Judge:
This protest has been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States as follows:
1. That the merchandise marked “A” and initialed MK (Import Specialist’s Initials) by Import Specialist Martin Krebs (Import Specialist’s Name) on the invoice covered by the instant protest was assessed with duty at the rate of 50% ad valorem under the provisions of Item 711.86, TSUS, and is claimed dutiable at 12% ad valorem under Item 712.50, TSUS.
*272. That said merchandise consists of a polarimeter, complete with spare parts, such as transformers used with said polarimeter.
3. That said polarimeter does not contain optical elements which aid vision in any respect, and depends for its operation upon an electrical phenomenon which varies according to the factor to be ascertained.
IT IS FURTHER STIPULATED AND AGREED that the protest be submitted on this stipulation, said protest being limited to that merchandise marked “A” as aforesaid.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification determined by the collector and to establish the proper classification, as claimed by the plaintiffs, to be under item 712.50, Tariff Schedules of the United States, as electrical instruments, other, and parts thereof, dutiable at 12 percent ad valorem.
To the extent indicated, the protest is sustained and judgment will be rendered accordingly.